Title: Joseph Coppinger to Thomas Jefferson, 2 September 1817
From: Coppinger, Joseph
To: Jefferson, Thomas


                    
                        Sir
                        New York
2d Septemr 1817
                    
                    Permit me to pray your acceptance of a Copy of the inclosed little tract which I lately caused to be publishd here entitled Catholic doctrine and Catholic principles explained in the hope (As I state in the preface) that it may tend to remove some of the prejudices which are but too generally prevailing against the Catholic Religion in this Country. Your liberal and distinguished protection so Promptly afforded, the Catholic religious Society of Ursulins, at New Orleans in protecting them in their rights, and Priviledges when both were thretened gives me to hope you will not be offended with the freedom of this communication and that you will have the goodness to receive it as it is ment accompanied with my best wishes for your happiness, remaining very Respectfully
                    
                        Sir Your most obt Servt
                        Joseph Coppinger
                    
                